In an action for divorce, defendant appeals, on the ground of excessiveness, from so much of an order of the Supreme Court, Westchester County, dated July 11, 1980, as modified the judgment of divorce by awarding the sum of $6,527.05 for counsel fees and disbursements. Order modified, on the law, by reducing the sum awarded for counsel fees and disbursements to $5,527.05. As so modified, order affirmed insofar as appealed from, without costs or disbursements. The modification is to correct an arithmetical error. Damiani, J. P., Gulotta, O’Connor and Thompson, JJ., concur.